Citation Nr: 1144398	
Decision Date: 12/05/11    Archive Date: 12/14/11

DOCKET NO.  08-26 327A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a right knee disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Terrence T. Griffin, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1960 to June 1965, to include service in the Republic of Vietnam from February 16, 1963, to January 25, 1964.  

This matter came before the Board of Veterans' Appeals (Board or BVA) on appeal from a May 2007 decision, by the Department of Veterans Affairs (VA) in Indianapolis, Indiana, Regional Office (RO).  

In the interest of clarity, the Board deems it necessary to indicate that the Veteran's claim was filed with the RO in Indianapolis, Indiana, brokered to the RO in Togus, Maine (for development and adjudication), and then returned to the Indianapolis RO.  

The Board previously remanded this matter in July 2010 and November 2010.  



FINDING OF FACT

Degenerative right knee arthritis and a right knee medial meniscus tear had its onset in service.  

CONCLUSION OF LAW

Degenerative right knee arthritis with medial meniscus tear was incurred in service.  38 U.S.C.A. §§ 1110, 1111, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.304 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board grants service connection for a right knee disability.  As this represents a complete grant of the benefit sought on appeal, no discussion of VA's duty to notify and assist is necessary.  

The Veteran presently seeks to establish service connection for a right knee disability, maintaining that his currently diagnosed right knee disability had its onset in service and that relevant symptoms persisted since separation.  This forms the basis of the Veteran's service connection claim.  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  The second and third elements may be established by showing continuity of symptomalogy.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board"). 

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316; Jandreau, 492 F.3d at 1376-77.  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, supra.  

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a foundational matter, there is sufficient evidence that the Veteran has diagnosed (I) degenerative right knee arthritis and (II) a right knee medial meniscus tear (hereinafter, right knee disability).  See "Diagnosis," VA Examination Rpt., Aug. 10, 2010.  As such, the analysis to follow will center on whether there is any relationship between the current disability and the Veteran's active service.  

The Veteran's May 1960 enlistment and April 1965 separation examination note no abnormalities of his lower extremities, spine and other musculoskeletal system.  Further, the Veteran's service treatment records are negative for any in-service treatment or complaints for any right knee symptoms or similar condition.  However, on his January 1963 periodic and April 1965 separation Report of Medical History, he reported a history of leg cramps, and the April 1965 military medical professional noted such symptoms occurred with prolonged standing.  

The Veteran sought relevant VA treatment on multiple occasions, with such records documenting his account of in- and post-service symptoms, as reflected in November 2005 and October 2007 records.  

At his August 2010 VA examination, the Veteran reported sustaining in-service right knee trauma and detailed the continuous and increasing severity of relevant symptoms after such trauma.  The examiner, while confirming a current right knee diagnosis, stated the requested opinion could not be provided without resorting to speculation because of the absence of any record of in-service treatment or notation at separation and the many years before documented medical treatment for the claimed right knee condition.  

Based on a Board remand, a February 2011 supplemental VA examination opinion was obtained.  This VA examiner opined that that the Veteran's right knee disability was not likely related to military service, indicating the current diagnosis was common among those of the Veteran's age and such diagnosis was not documented for more than forty-years after his separation.  

Initially, the Board finds that the Veteran has provided a competent and credible account of right knee symptomatology, to include onset and continuity since separation.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Additionally, the Veteran's DD-214 reflects his training as a Tandem-Rotor Helicopter Repairman/Mechanic, which is consistent with engaging in training and/or activities involving rappelling from a helicopter.  The Veteran, at least arguably, also reported the right knee symptoms in service, on his January 1963 periodic and April 1965 separation Reports of Medical History, many years prior to seeking compensation for any such condition.  Moreover, the Veteran's numerous statements to medical care providers and VA, to include his June 2009 hearing testimony, have been consistent.  Further, while she met him after service, the July 2009 statement of his spouse provides tends to support the Veteran's account as to this matter.  In light of these factors, the Board finds that the Veteran has provided competent, credible and highly probative evidence as to the onset and continuity of his right knee symptoms.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 367-68 (2005) (it is the Board's responsibility, as fact-finder, to determine the credibility and weight to be given to the evidence).  

In making this determination, the Board acknowledges that the Veteran separated from military service in June 1965 and the first medical evidence of any relevant treatment was approximately 40 years after this date.  However, the respective private physicians have retired or are deceased, rendering the relevant records unavailable.  Accordingly, VA is unable to obtain records identified by the Veteran, which may confirm his treatment for right knee symptoms shortly after separation; nonetheless, as discussed above, he has provided a competent and credible account in right knee symptomatology, including continuity since separation.  See Jandreau and Buchanan.  The Court has made clear that the absence of medical evidence documenting relevant treatment is a factor properly considered when considering a claim of this nature.  In the present case, however, through no fault on his behalf, identified records that may corroborate his account are unavailable and, resolving all reasonable doubt in his favor, the absence of such records does not provide probative evidence against the Veteran's competent and credible account of having right knee symptoms continuous since separation.  See Maxon v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (VA must consider "all of the evidence including the availability of medical records, the nature and course of the disease or disability, the amount of time that elapsed  since military service, and any other relevant fact," when considering the probative value to assign evidence of a prolonged period without medical complaint.).  

To the extent the August 2010 VA examination report purports to address the service connection aspect of the Veteran's claim, the Board finds the opinion inadequate.  Without question, a medical conclusion that an etiological opinion cannot be rendered without speculation does not, in-and-of itself, render an examination inadequate.  See Jones v. Shinseki, 23 Vet. App. 382, 389-90 (2010).  However, in the present case, the basis for this conclusion clearly does not account for the Veteran's competent, credible and highly probative account of right knee symptomatology, to include onset and continuity since separation.  See Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007); see also Buchanan.  Thus, the reasoning provided is incomplete, if not wholly inadequate, and the Board may not properly rely on this opinion in evaluating the Veteran's claim.  Id.; Cf. Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (a medical opinion "must support is conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

Additionally, the Board finds the February 2011 supplemental VA examination opinion inadequate for rating purposes.  As with the prior examination opinion, the VA examiner failed to adequately address the Veteran's competent, credible and highly probative lay account of right knee symptomatology.  See Dalton.  Stated differently, the reasoning for the provided opinion improperly relies on merely on the absence of corroborating medical evidence to determine there is no nexus between the Veteran's current disability and his military service, without addressing competent evidence of continuity of symptomatology.  Id.; see also Savage v. Gober, 10 Vet. App. 488, 496 (1997) (emphasizing that "symptoms, not treatment, are the essence of any evidence of continuity of symptomatology").  Accordingly, the February 2011 examiner's opinion is incomplete and inadequate and lacks probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); see also Ardison v. Brown, 6 Vet. App. 405, 407 (1994).  

Although there is no adequate medical nexus opinion of record, this is not fatal to the Veteran's claim because, in the present circumstance, lay evidence may service as a basis to establish the service connection claim.  See Dalton; Savage.  As such, the Board finds the Veteran's competent and credible account of right knee symptoms, to include continuity of symptomatology since separation, to provide the most probative evidence on the matter at hand.  Presently, the competent evidence, both medical and lay, of record sufficiently relates the Veteran's in-service right knee symptoms, which persisted since separation, to the subsequently diagnosed condition.  See Davidson.  Thus, resolving all reasonable doubt in his favor, service connection for degenerative right knee arthritis and a right knee medial meniscus tear) is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for degenerative right knee arthritis with meniscus tear is granted.  



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


